DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a continuation of application No. PCT/JP2019/014548, filed on Apr. 1, 2019.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP 2018-076258 filed Apr. 11, 2018, which papers have been placed of record in the file.  
Claims 1-10 are pending. 


Election/Restrictions

Applicant’s election of Species I in claims 1-6, 8-10 in the reply filed on 1/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8-0 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mainster et al. (US 2005/0243272) as evidenced by Miyata et al. (US 2019/0285783). 
	Regarding claim 1: Mainster is directed to a lens for spectacles comprising:
a resin and 
a coloring agent having a maximum absorption wavelength in a methanol solution in a range of 400 to 450 nm and a half width of an absorption peak (FWHM) in of 10 nm or more and less than 50 nm ([0030]-[0031]). As evidenced by Miyata, maximum absorption wavelength and FWHM measurements are made in methanol ([0078]). 
Regarding claim 3: The dye is a methine dye ([0034] Mainster). 
Regarding claim 8: The coloring agent is kneaded into the resin. 
Regarding claim 9: The composition may comprise a UV absorbing agent selected from benzophtriazoles ([0036]).
Regarding claim 10: Spectacles are disclosed ([0016]). 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al. (US 2018/0341119).
Regarding claim 1: Kurtz is directed to a lens for spectacles comprising:
a resin of gelatin [0017]
a coloring agent having an absorbance peak at 490-500 nm or 462-472 ([0209]) and a spectra half width, also known as full width at half maximum (FWHM) of 10-40 nm ([0140]), measured in methanol ([0207]. 
While a specific coloring agent having absorbance peak at 490-500 nm or 462-472 ([0209]) and a spectra half width, also known as full width at half maximum (FWHM) of 10-40 nm ([0140]) is not specifically taught in a single lens, it would have been obvious to have selected such a lens, either by use of a single coloring agent, or a mixture of coloring agents, since the absorbance peak and FWHM characteristics are taught. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a lens within the scope of claim 1. 
Regarding claim 2: Kurtz discloses a coloring agent having an absorbance peak at 490-500 nm.
Regarding claim 4: Suitable coloring agents include oxonol coloring agents ([0165] Kurtz). 
Regarding claim 5: The oxonol coloring agent has the formula: ([0165])

    PNG
    media_image1.png
    184
    527
    media_image1.png
    Greyscale
, wherein X is oxygen or sulfur, R7 – R10 are unsubstituted or substituted alkyl group, unsubstituted or substituted aryI group or an unsubstituted or substituted heteroaryl group, L1, L2 and L3 each independently represent substituted or unsubstituted methine groups, M ... represents a proton or an inorganic or organic cation, and n is 0, 1, 2, or 3. 
This is equivalent to formula (1) of the present invention when n = 1, wherein A1 is an keto form of an acidic nucleus of formula 1-q, and A2 is the enol form of an acidic nucleus of formula (1-q) wherein a hydroxyl group in the enol form is dissociated, L1 L2 L3 each represent a methine group which may be substituted, M+ represents a hydrogen atom or a monovalent counter cation and n represent the number required to make a positive charge number of M equal to a negative charge number of A1=L1-L2=L3-A2. In general formula 1-q, X represents an oxygen atom or sulfur atom, and R1-R2 are each a hydrogen atom or monovalent substituent. 
	Regarding claim 6: The oxonol dye of Kurtz corresponds to general formula 1 wherein A1 represents a keto form of an acidic nucleus of 1-q and A2 represents an enol form of an acidic nucleus of 1-q.  
	Regarding claim 8: The coloring agent is kneaded into the resin. 
	Regarding claim 10: Spectacles comprising the lens for spectacles are disclosed [0130]. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurtz as applied to claim 1 above, and further in view of Mainster. 
Regarding claim 9: Kurtz discloses a UV blocking additive can be added ([0220]), although doesn’t specify any particular UV blocking additive. 
Mainster is directed to a lens for spectacles comprising:
a resin and 
a coloring agent having a maximum absorption wavelength in a methanol solution in a range of 400 to 450 nm and a half width of an absorption peak (FWHM) in methanol solution of 10 nm or more and less than 50 nm ([0030]-[0031] Mainster). 
The composition may comprise a UV absorbing agent selected from benzophtriazoles ([0036] Mainster). 
One skilled in the art would have been motivated to have selected benzophtriazoles as the UV additive of choice in Kurtz, since Kurtz doesn’t specify any particular UV additive, while Mainster discloses UV additives that are commonly used in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the UV additive of Mainster as the UV additive of choice in Kurtz. 
 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mainster as applied to claim 1 above, and further in view of Kurtz.
Regarding claims 4-5: Mainster doesn’t mention a oxonol coloring agent. 
Kurtz is directed to a lens for spectacles comprising a coloring agent having an absorbance peak at 490-500 nm or 462-472 ([0209]) and a spectra half width, also known as full width at half maximum (FWHM) of 10-40 nm ([0140]), measured in methanol ([0207]. The oxonol coloring agent has the formula: ([0165])

    PNG
    media_image1.png
    184
    527
    media_image1.png
    Greyscale
, wherein X is oxygen or sulfur, R7 – R10 are unsubstituted or substituted alkyl group, unsubstituted or substituted aryI group or an unsubstituted or substituted heteroaryl group, L1, L2 and L3 each independently represent substituted or unsubstituted methine groups, M ... represents a proton or an inorganic or organic cation, and n is 0, 1, 2, or 3. 
This is equivalent to formula (1) of the present invention when n = 1, wherein A1 is an keto form of an acidic nucleus of formula 1-q, and A2 is the enol form of an acidic nucleus of formula (1-q) wherein a hydroxyl group in the enol form is dissociated, L1 L2 L3 each represent a methine group which may be substituted, M+ represents a hydrogen atom or a monovalent counter cation and n represent the number required to make a positive charge number of M equal to a negative charge number of A1=L1-L2=L3-A2. In general formula 1-q, X represents an oxygen atom or sulfur atom, and R1-R2 are each a hydrogen atom or monovalent substituent. 
One skilled in the art would have been motivated to have selected the oxonol coloring agent of Kurtz as the coloring agent of choice in Mainster since they have the same absorbance spectra, and since dyes are absorption colorants that do not scatter light, but rather absorb light resulting in a perceived color ([0153] Kurtz). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the oxonol coloring agent of Kurtz as the coloring agent of choice in Mainster. 
	Regarding claim 6: The oxonol dye of Kurtz corresponds to general formula 1 wherein A1 represents a keto form of an acidic nucleus of 1-q and A2 represents an enol form of an acidic nucleus of 1-q.  



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764